DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant’s cancelation of Claims 2, 6, 8 and 12 is acknowledged and, as such, Applicant’s priority claim is acknowledged and considered to be provided for.
Drawings
Replacement figures 1A-1C were received on 08/08/22.  These drawings are accepted.
Claim Objections
Claim 3 is objected to because of the following informalities:  “The sealant of claim 1” should be replaced with -The method of claim 1- since claim 1 is a method claim and the phrase “The sealant” appears to have inadvertently been used.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, 7 and 9-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the nanoparticles as alumina nanoparticles (ANPs), does not reasonably provide enablement for the nanoparticles as carbon nanotubes (CNTs), graphene nanoplatelets (GNPs) and microcapsules filled with ANPs, CNTs, GNPs, and combinations thereof.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  Although the specification discloses the nanoparticles used to include ANPs, CNTs and GNPs, noting such in [00016], the specification does not mention the CNTs or GNPs again within the specification, and, rather, appears to focus on the ANPs.  The CNTs and GNPs are only mentioned again within the depending claims.  Additionally, microcapsules filled with ANPs, CNTs, GNPs, and combinations thereof are not even disclosed in the filed specification.
In the specification, Applicant states wherein nanoparticles such as ANPs increase ductility and control curing time in [0009].  The specification further describes the repair material and makes reference to compositions thereof with percentages of ANPs, wherein properties of such compositions are analyzed to show the increased ductility and toughness imparted by the ANPs.  All evaluations made with respect to the sealant compositions disclosed are made with the compositions including ANPs as the nanomaterial therein.  Applicant’s specification, however, does not appear to provide direction for use of CNT and GNP nanomaterials within the composition and/or analyze results obtained therefrom, and/or wherein the nanoparticles are microcapsules filled with the aforementioned nanoparticles. Applicant’s specification does not identify microcapsules filled with ANPs, CNTs, GNPs, and combinations thereof.
Per In re Wands, 858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Gir. 1988), the current claims do not appear to meet the following Undue Experimentation factors:
(i) The breadth of the claims - because the current independent claim encompasses all nanomaterials and/or microcapsules filled with such nanomaterials, but based on the written description, it appears ANPs may be the only nanomaterials capable of achieving the intended disclosed results; 
(ii)    The level of predictability in the art - because, although in theory the noted nanoparticulate material may be capable of use in a sealant composition, it is unclear if such materials have the same effects as Applicant alleges the ANPs to afford the sealant composition, including the instantly claimed ductility change and hardening time control;
(iii)    The amount of direction provided by the inventor - because Applicant does not actually describe a protocol for including the CNTs or GNPs within the sealant compositions, nor provide any suggestions for microcapsules filled with ANPs, CNTs, GNPs, and combinations thereof suitable for use in the invention, such as through examples, and the disclosure description itself appears to focus on the ANPs; additionally, with respect to the nanoparticles as microcapsules filled with the ANPs, CNTs or GNPs, there is no direction provided for such microcapsules, including, for example, the size thereof, the material of which they are made and/or how the nanomaterials are released therefrom;
(iv)    The existence of working examples - because Applicant only provides examples with respect to the ANPs; and
(v)    The quantity of experimentation needed to make or use the invention based on the content of the disclosure - because it is not clear whether the metallic nanoparticles, CNTs or GNPs would behave the same as the ANPs. Additionally, it is unclear as to what additional factors must be considered when using microcapsules filled with the nanomaterials.
Double Patenting
Claims 1, 3-5, 7 and 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,066,592 (‘592 herein – previously cited). Although the claims at issue are not identical, they are not patentably distinct from each other because instant independent claim 1 is fully encompassed by the method previously issued by ‘592; both instant independent claim 1 and claim 1 of ‘592 provide for a method of using a sealant to seal microcracks in a wellbore comprising the steps of: 51) filling a bottom hole of the wellbore with filler solution to an area below the area to be repaired; 2) mixing a polymer sealant comprising methyl methacrylate with one or more nanoparticles in order to increase the degree of polymer crystallization, wherein said methyl methacrylate contains sufficient nanoparticles by weight to change the ductility 10and/or control the hardening time of said methyl methacrylate to create a nano-modified polymer prior to placement of said nano-modified polymer in the microcracks to be sealed; 3) filling a portion of the casing with said nano-modified polymer sealant, said nano-modified polymer sealant is positioned above and below the area to be repaired; 4) subjecting said nano-modified polymer sealant to pressure to cause said nano- 15modified polymer sealant to flow into the microcrack to be sealed; and 5) removing any remaining nano-modified polymer sealant.  The additional feature of the nanoparticles increasing the ability of the sealant to bond would have been obvious to one having ordinary skill in the art when conducting the method of ‘592 as such property would also be imparted by the inclusion of the nanoparticles therein since it has been held “Products of identical chemical composition cannot have mutually exclusive properties.”  Instant independent claim 1 is therefore fully encompassed by issued claim 1 of ‘592.  Dependent claims 7 and 9-11 of the instant application are further encompassed by claim 1 as issued in ‘592.  As such, the claims of the instant application would have been obvious to one having ordinary skill in the art in view of the method previously patented by ‘592.
Response to Arguments
Applicant’s arguments and cancelation of claims 2, 6, 8 and 12 renders the 35 USC 112 rejections made with respect thereto moot.  As such, the rejections have been withdrawn. 
The Examiner notes, Applicant has not amended the claims with respect to the 35 USC 112 rejections with respect to claim 1 and its dependents pertaining to the enablement thereof, nor have any arguments been presented with respect thereto.  As such, the rejection has been maintained on the grounds of record.
Applicant's arguments with respect to the double patenting rejection have been fully considered but they are not persuasive. Applicant notes claim 1 has been amended and claims 2, 6, 8 and 12 have been canceled to overcome the rejection.  Although the rejection has been withdrawn with respect to the canceled claims as the cancelation renders such rejections moot, the rejection is maintained as it is the position of the Office that the instant claims are fully encompassed by those issued in ‘592.  A terminal disclaimer is required in order to overcome this rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
08/22/22